NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAKELINE ESMERALDA HERNANDEZ-                   No.    12-73433
PEREZ DE RIVAS and JAKELINE
YANETH RIVAS-HERNANDEZ,                         Agency Nos.       A099-539-007
                                                                  A099-539-008
                Petitioners,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Jakeline Esmeralda Hernandez-Perez de Rivas and Jakeline Yaneth Rivas-




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hernandez, natives and citizens of El Salvador,1 petition for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration

judge’s (“IJ”) decision denying their application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Hernandez-Perez de Rivas’s inconsistent testimony regarding gang

threats to her younger son, and the number of assailants involved in the shooting

incident outside her home. See id. at 1048 (adverse credibility finding reasonable

under the totality of the circumstances). Thus, in the absence of credible

testimony, in this case, Hernandez-Perez de Rivas’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of CAT protection

because Hernandez-Perez de Rivas failed to show it is more likely than not that she

would be tortured by or with the consent or acquiescence of the government of El


1
  On March 24, 2017, the court received a filing by Hernandez-Perez de Rivas with
a statement that her daughter, Rivas-Hernandez, has been approved for DACA and
that Hernandez Perez de Rivas wishes to proceed with the petition.

                                         2                                     12-73433
Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                       3                                12-73433